[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                  July 28, 2006
                               No. 05-16681                    THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK
                         ________________________

                     D. C. Docket No. 03-22306-CV-WMH

EMERSON O. DAVIS,


                                                               Plaintiff-Appellant,

                                     versus

FREDERICK C. SAKE,

                                                              Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                 (July 28, 2006)

Before TJOFLAT, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     Emerson Davis, a federal prison inmate, appeals the decision of the district
court denying his Federal Rule of Civil Procedure 60(b) motion to vacate the

court’s dismissal of his complaint for lack of subject matter jurisdiction. The

complaint seeks damages under 42 U.S.C. § 1983 against attorney Frederick Sake

on the ground that Sake breached his contract with Davis in conducting Davis’s

defense in a criminal case. The complaint stated that Davis brought the same claim

against Sake in state court, and that state court entered judgment dismissing the

claim.

         The Rooker-Feldman doctrine requires that we affirm the district court’s

decision. That doctrine holds that a federal district court lacks subject matter

jurisdiction to either review a state court decision or to hear a claim that is

“inextricably intertwined” with a state court’s final decision. See Rooker v.

Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 150, 68 L.Ed. 362 (1923);

D.C. Court of Appeals v. Feldman, 460 U.S. 462, 476-82, 103 S.Ct. 1303, 1311-

15, 75 L.Ed.2d 206 (1983). Because the state court had rejected the breach of

contract claim Davis plead in his complaint, the Rooker-Feldman doctrine barred

the district court from entertaining that claim.

         AFFIRMED.




                                            2